        Case: 3:18-cv-00730-wmc Document #: 202 Filed: 04/30/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

QUENTRELL WILLIAMS,

        Plaintiff,
                                                    Case No. 18-cv-730-wmc
   v.

M. HAURE, KEVIN BRUNING,
P. SHELLENBERGER, B. DOLNICK,
ANGELA BOCK, KRISTI ANSTETH,
and KAITLYN JORGENSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             4/30/2021
        Peter Oppeneer, Clerk of Court                        Date
